Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 7 and 9 – 20 (renumbered 1 – 19) allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 07/14/2022 have been fully considered. The arguments and amendments submitted by the applicant for independent claim 1 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and claim 1 is therefore allowable. Independent claims 10 and 16 are indicated as allowable in previous office action. Accordingly, independent claims 1, 10 and 16 are now allowable.
The prior arts of record fail to teach an apparatus and a system for determining which network should be an active network, by comparing a quantity of late packets on a first network against a quantity of late packets on a second network in response to one or zero indications of a fault on the first network or when the first network and the second network are operable or degraded, as substantially described in the independent claims 1, 10 and 16. The claim 1 further describes that the one or more indications of the fault on the first network include at least one of: an indication that there is an Open Systems Interconnection (OSI) network layer fault on the first network, an indication that there is an OSI transport layer fault on the first network, an indication that there is an OSI session layer fault on the first network, an indication that there is an OSI presentation layer fault on the first network, or an indication that there is an OSI application layer fault on the first network and the second network is determined as the active network based on the comparison. The claim 16 also states that based on the comparison it is determined which network should be an active network and which network should be a redundant network among the first network and the second network. Claims 1 and 16 further describes that a voice over Internet protocol (VoIP) device is configured to perform the determination of the active network. The amended limitation in combination of remaining limitations of the claim 1 are not taught or suggested by the prior arts of record. The claims are novel over the prior arts in terms of entirety of the claims. Claims 2 – 7, 9 depend on claim 1; claims 11 – 15 depend on claim 10 and claims 17 – 20 depend on claim 16. Therefore, dependent claims 2 – 7, 9, 11 – 15 and 17 20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009. The examiner can normally be reached Monday - Friday 8 am - 5 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROWNAK ISLAM/Primary Examiner, Art Unit 2474